DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 05/05/2022 regarding claims 1-16 is fully considered. Of the above claims, claims 4 and 9 have been canceled; claims 1, 5-6, 8 and 14 have been amended.
Allowable Subject Matter
Claims 1-3, 5-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-3, 5-7 and 10-16 is the inclusion of the limitations of a recording apparatus that include a pressing member that presses the medium towards the support member, at a position upstream of the recording position of the recording portion in the transport direction, wherein the pressing member is provided so as to be movable in a direction intersecting the support surface, the pressing member includes an abutting portion that abuts against the medium when pressing down the medium, and a first guiding surface that guides a front end of the medium, which is transported in the transport direction, to the abutting portion, a third surface at a lateral portion adjacent to the first guiding surface of the pressing member in the width direction, the third surface being formed across an area in height including a height position where the medium is transported, and being inclined in a direction that approaches the width center of the pressing member as the third surface extends downwards.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 8 is the inclusion of the limitations of a recording apparatus that include a pressing member that presses the medium towards the support member, at a position upstream of the recording position of the recording portion in the transport direction, wherein the pressing member is provided so as to be movable in a direction intersecting the support surface, the pressing member includes an abutting portion that abuts against the medium when pressing down the medium, and a first guiding surface that guides a front end of the medium, which is transported in the transport direction, to the abutting portion, a disk tray on which a disk that is subject to label recording that performs recording on a label surface of the disk is reverse transported from downstream to upstream in the transport direction by the transport portion, the disk tray includes an extension portion that extends upstream in the transport direction, and the pressing member includes a second surface that is formed across an area in height that includes a height position at which the disk tray comes in contact with the extension portion second surface when the disk tray is reverse transported by the transport portion, and that is inclined in a direction that approaches a width center of the pressing member as the second surface extends downwards and downstream in the transport direction.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




25 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853